9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/21, 5/12/22 are considered by the examiner.
Drawings
The drawings submitted on 8/3/21 has been accepted and considered.
Allowable Subject Matter
Claims 1-9 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to A manufacturing method for a fuel cell member, for obtaining a fuel cell member by joining a separator member 5to a resin frame equipped membrane electrode assembly. The resin frame equipped membrane electrode assembly including a membrane electrode assembly and a frame-shaped resin frame member disposed on an outer peripheral portion of the membrane electrode assembly. The method comprising 10positioning the resin frame equipped membrane electrode assembly and the separator member by inserting a positioning pin provided in a base of a positioning device into positioning holes formed in the resin frame equipped membrane electrode assembly and the separator member, and 15stacking the resin frame equipped membrane electrode assembly and the separator member above a lifting member provided in the base. The lifting member being provided around the positioning pin; welding and joining the resin frame equipped membrane 20electrode assembly and the separator member to thereby obtain the fuel cell member. Lifting the fuel cell member in a direction away from the positioning pin by lifting the lifting member.
The closest prior art US Patent 10,014,548 to Nishiyama et al. reference discloses a fuel cell comprising a first resin frame and a first metal separator having a heating portion for spot heating or welding the resin frame and the separator. The Nishiyama et al. reference does not disclose, nearly disclose or provide motivation to modify the method of manufacturing a fuel cell which includes the steps of positioning the resin frame equipped membrane electrode assembly and the separator member by inserting a positioning pin provided in a base of a positioning device into positioning holes formed in the resin frame equipped membrane electrode assembly and the separator member, and 15stacking the resin frame equipped membrane electrode assembly and the separator member above a lifting member provided in the base. The lifting member being provided around the positioning pin; welding and joining the resin frame equipped membrane 20electrode assembly and the separator member to thereby obtain the fuel cell member. Lifting the fuel cell member in a direction away from the positioning pin by lifting the lifting member.
The prior art US Patent 10,297,841 to Nitta et al. reference discloses a fuel cell includes metal separator joined to a frame shaped insulating member via welding portion welded together. The Nitta et al. reference does not disclose, nearly disclose or provide motivation to modify the method of manufacturing a fuel cell which includes the steps of positioning the resin frame equipped membrane electrode assembly and the separator member by inserting a positioning pin provided in a base of a positioning device into positioning holes formed in the resin frame equipped membrane electrode assembly and the separator member, and 15stacking the resin frame equipped membrane electrode assembly and the separator member above a lifting member provided in the base. The lifting member being provided around the positioning pin; welding and joining the resin frame equipped membrane 20electrode assembly and the separator member to thereby obtain the fuel cell member. Lifting the fuel cell member in a direction away from the positioning pin by lifting the lifting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725